Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-10 are allowable.
The prior art is silent with respect to:
Claim 1. A control block for selecting a selected memory cell among the plurality of memory cells, for applying a voltage between a selected to bit line among the plurality of bit lines and a selected word line among the plurality of word lines connected with the selected memory cell to generate a minimum voltage difference for turning-on the selected memory cell, and for gradually increasing in steps the voltage applied to the selected bit line to a target voltage level when is the selected memory cell is turned-on, in combination with other limitations. 
Claim 9.  Applying an initial voltage to the bit line in response to a write enable signal to provide a voltage difference between the word line and the bit line with a minimum voltage difference for turning on the memory cell; detecting the turning on of the memory cell while the word line and the bit line have the minimum voltage difference; and applying a write voltage to the bit line based on detection results, wherein the write voltage is gradually increased in steps from the initial voltage to a target write voltage level in response to the detection results, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827